Name: Council Decision (CFSP) 2017/2303 of 12 December 2017 in support of the continued implementation of UN Security Council Resolution 2118 (2013) and OPCW Executive Council decision EC-M-33/DEC.1 on the destruction of Syrian chemical weapons, in the framework of the implementation of the EU Strategy against proliferation of weapons of mass destruction
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  world organisations;  Asia and Oceania;  United Nations;  international security;  defence
 Date Published: 2017-12-13

 13.12.2017 EN Official Journal of the European Union L 329/55 COUNCIL DECISION (CFSP) 2017/2303 of 12 December 2017 in support of the continued implementation of UN Security Council Resolution 2118 (2013) and OPCW Executive Council decision EC-M-33/DEC.1 on the destruction of Syrian chemical weapons, in the framework of the implementation of the EU Strategy against proliferation of weapons of mass destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 September 2013, during its EC-M-33 session, the Executive Council of the Organisation for the Prohibition of Chemical Weapons (OPCW) adopted a decision on the destruction of Syrian chemical weapons (EC-M-33/DEC.1). (2) On 27 September 2013 the United Nations Security Council adopted Resolution (UNSCR) 2118 (2013), endorsing EC-M-33/DEC.1. (3) On 12 December 2003 the European Council adopted the EU Strategy against proliferation of weapons of mass destruction (the Strategy), which underlines the crucial role of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction and of the OPCW in creating a world free of chemical weapons. (4) The Union is actively implementing the Strategy and is giving effect to the measures listed in Chapter III thereof, in particular by releasing financial resources to support specific projects conducted by multilateral institutions such as the OPCW. (5) On 9 December 2013 the Council adopted Decision 2013/726/CFSP (1), supporting the provision of situation-awareness products related to the security of the OPCW-UN Joint Mission on the elimination of Syrian chemical weapons through the delivery to the OPCW of satellite imagery and related information products of the European Union Satellite Centre (SatCen). Decision 2013/726/CFSP expired on 30 September 2015. (6) On 30 November 2015 the Council adopted Decision (CFSP) 2015/2215 (2), in support of the OPCW and the OPCW-UN Joint Investigative Mechanism established pursuant to UNSCR 2235 (2015). (7) On 10 July 2017 the Technical Secretariat of the OPCW requested the re-establishment of the provision by the Union of satellite imagery products to the benefit of their operations in Syria. According to the OPCW, this service has proven extremely useful for the deployment in Syria of the OPCW Fact-Finding Mission (the FFM) and other teams, such as the Declarations Assessment Team, with regard to staff safety and the sound carrying out of the missions. (8) The Union has been a strong and consistent supporter of the OPCW in the implementation of its mandate. The Union Declaration of 7 April 2017 states that the Union will continue to support the efforts and work of the OPCW, in particular in Syria, including the FFM and the OPCW-UN Joint Investigative Mechanism, with regard to the investigation of the use of chemical weapons. (9) The technical implementation of this Decision should be entrusted to the OPCW. The projects supported by the Union can only be financed through voluntary contributions to the Technical Secretariat of the OPCW. Such contributions to be provided by the Union will be instrumental in enabling the OPCW to continue fulfilling the tasks indicated in the relevant OPCW Executive Council decisions and in UNSCR 2118 (2013). (10) The supervision of the proper implementation of the Union's financial contribution should be entrusted to the Commission, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall support the activities of the OPCW by contributing to costs associated with the inspection and verification of the destruction of Syrian chemical weapons, as well as costs associated with activities complementary to the core mandated tasks in support of UNSCR 2118 (2013) and EC-M-33/DEC.1 and subsequent related resolutions and decisions. 2. The project supported through this Decision is the provision of situation-awareness products related to the security of the FFM, including the status of the road network through the delivery to OPCW of SatCen satellite imagery products. A detailed description of the project is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the project referred to in Article 1(2) shall be entrusted to the OPCW. It shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the OPCW. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 1 003 717,00. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the OPCW. The financing agreement shall stipulate that the OPCW is to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the OPCW. Those reports shall form the basis for the evaluation by the Council. 2. The Commission shall provide the Council with information on the financial aspects of the implementation of the project referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 12 months after the date of the conclusion of the financing agreement between the Commission and the OPCW referred to in Article 3(3), or it shall expire six months after its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 12 December 2017. For the Council The President S. MIKSER (1) Council Decision 2013/726/CFSP of 9 December 2013 in support of the UNSCR 2118 (2013) and OPCW Executive Council EC-M-33/Dec.1 in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 329, 10.12.2013, p. 41). (2) Council Decision (CFSP) 2015/2215 of 30 November 2015 in support of UNSCR 2235 (2015), establishing an OPCW-UN joint investigative mechanism to identify the perpetrators of chemical attacks in the Syrian Arab Republic (OJ L 314, 1.12.2015, p. 51). ANNEX 1. Background Following an alleged use of chemical weapons in the Ghouta area of Damascus in August 2013, diplomatic efforts to eliminate the chemical weapons programme of the Syrian Arab Republic led to the Framework for Elimination of Syrian Chemical Weapons dated 14 September 2013, agreed upon between the Russian Federation and the United States of America. On 27 September 2013 the Executive Council of the Organisation for the Prohibition of Chemical Weapons (OPCW) adopted a historic decision on the destruction of Syrian chemical weapons (EC-M-33/DEC.1), setting out an accelerated programme for achieving the elimination of Syrian chemical weapons. Syria officially became a State Party to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction on 14 October 2013. The OPCW-UN Joint Mission on the elimination of Syrian chemical weapons (the Joint Mission) was formally established on 16 October 2013, with the main mission of overseeing the timely elimination of the Syrian chemical weapons programme in the safest and most secure manner possible. The Union contributed EUR 12 million to the specifically established OPCW Syrian Special Trust Fund to finance the activities for the complete destruction of Syrian chemical material stockpiles. As a result of the Joint Mission, in cooperation with the Syrian government, all of the chemical weapons declared by Syria were removed and destroyed outside of Syrian territory by August 2014. The Joint Mission completed its mandate and its operations drew to a close on 30 September 2014. However, despite these efforts, the alleged use of chemical weapons in Syria has continued to be reported, and the OPCW has maintained its remaining inspection and verification activities. On 29 April 2014 the OPCW Director-General created an OPCW fact-finding mission (FFM) mandated to establish the facts surrounding allegations of the use of toxic chemicals for hostile purposes in the Syrian Arab Republic. The FFM supports the Joint Investigative Mechanism established by UN Security Council Resolution (UNSCR) 2235 (2015) to identify perpetrators, organisers, sponsors or those otherwise involved in the use of chemicals as weapons in the Syrian Arab Republic. At the same time, as questions were raised as to whether Syria's declaration about its chemical weapons programme to the OPCW was complete and correct, the OPCW Director-General established a team of experts  known as the Declaration Assessment Team (the DAT)  to engage the relevant Syrian authorities to resolve the identified gaps and inconsistencies in the Syrian declaration. Both the DAT's and the FFM's activities are still ongoing. The OPCW's missions in Syria continue as incidents of the alleged use of chemical weapons are still being reported and will require imagery support for visual awareness and security assessments, prior to team deployments. In the framework of the EU Strategy against proliferation of weapons of mass destruction, the Union has provided support to the OPCW's missions in Syria through Council Decision 2013/726/CFSP, in support of UNSCR 2118 (2013) and EC-M-33/DEC.1. Decision 2013/726/CFSP supported the provision of situation-awareness products related to the security of the Joint Mission, including the status of the road network through the delivery to OPCW of satellite imagery and related information products of the European Union Satellite Centre (SatCen). SatCen provided satellite imagery support to the OPCW until 30 September 2015. This service has proven extremely useful for the deployment of the FFM and other teams in Syria (e.g. the DAT) with regard to staff safety and the sound carrying out of the missions. On 10 July 2017 the OPCW requested the reestablishment of the provision of Union satellite imagery as a follow-up to Decision 2013/726/CFSP. 2. Overall objectives of the project The general objective of the project is to support OPCW missions related to the Syrian Arab Republic, including the FFM and the DAT. Specific objectives of the project are as follows:  to assess the status of the road network, in particular to identify roadblocks and areas of road-movement difficulties;  to verify the accuracy of Syrian reports to the OPCW;  to assess the facilities and site surroundings;  to reinforce situation awareness in the field with regard to the security of the field mission and the permanent mission deployed in the Syrian Arab Republic and with regard to locations to be visited/inspected. 3. Description of activities Ad-hoc tasking of SatCen, in compliance with Council Decision 2014/401/CFSP, within the Area of Interest (AOI) (locations of interest within the sovereign state of Syria) and within the mandate of the EEAS  including the associated management and reporting  with regard to the following:  imagery intelligence (IMINT) and geospatial intelligence (GEOINT) products and services, as described in the SatCen Products and Services Portfolio (1), for crisis response, situation assessment, detailed analysis, contingency planning and mapping, such as:  First Impression Reports (FIRs) in response to crisis situations;  Briefing Notes (BNs) over a Location of Interest (LOI) (2);  Reports (Rs) over LOIs with the support of descriptive text, collateral information, vector information, sources, and one or several images describing the object/facility and its environments;  Dossiers (Ds) providing intelligence reporting documents over more complex areas composed of LOIs);  Feasibility Studies (FSs) necessary to make a pre-assessment of products;  Geospatial Contingency Support Package (GCSP) focusing on evacuation activities using satellite imagery, collateral sources and, if possible, supported information from the terrain as primary inputs;  Image Maps (IMs) providing relevant and up-to-date thematic information over a specific LOIs;  Orthoimage Maps (OMs) providing gridded image maps, including a satellite image over specific LOIs;  City Maps (CMs) providing complete base-layer information over a city at a detailed scale;  Map Books (MBs) resulting from geographic information system (GIS) analysis techniques, terrain analysis, location of services in urban areas, etc.;  Map Coverage (MC) providing complete base-layer information over large areas.  support to OPCW field mission staff: imagery derived products for planned routes (e.g. route-analysis products assessing the status of the road network).  training of OPCW staff at SatCen's premises: technical GEOINT training, ArcGIS software training and IMINT product exploitation training. Training at OPCW premises can also be considered when deemed feasible. Support will be provided to SatCen through the delivery of up to five FIRs (or equivalent effort (3)) per week for the total duration of the project as specified in point 8. 4. Expected results Expected results of the project are as follows:  status of the road network assessed and, in particular, roadblocks and areas of road-movement difficulties identified;  increased route security for deployed inspection and verification teams;  Syrian reports verified;  facilities and site surroundings assessed;  increased situational awareness provided to deployed inspection and verification teams;  support to the DAT and the FFM provided;  increased ability to assess specific facilities and site surroundings;  reinforced capacity of OPCW staff in conducting imagery product exploitation, managing an imagery database, and using ArcGIS to produce OPCW-specific products derived from imagery analysis. 5. Project beneficiaries The OPCW will be the beneficiary of the project for visual awareness and security assessments prior to team deployments to Syria. The OPCW-UN Joint Investigative Mechanism, as it relies on the work of the FFM, will also benefit from the project. 6. Project implementation team The project will be implemented by the OPCW in cooperation with SatCen, based in Torrejon de Ardoz, Spain. The project implementation team will consist of an OPCW substantive officer and a SatCen project officer. The project implementation team will be responsible for the management of the entire project cycle, including establishing the legal, managerial, monitoring and verification frameworks, for effective achievement of the project results and for reporting. 7. Union visibility Visibility of Union funding at OPCW events or meetings: the financial support of the Union will be acknowledged in reports of the OPCW Director-General and of the Executive Council referring to the abovementioned activities. The flag of the Union will be displayed on all project documentation. Where such display could jeopardise the OPCW privileges and immunities or the safety of the OPCW's staff or of the final beneficiaries, appropriate alternative arrangements will be made. 8. Estimated duration The duration of the project is envisaged to be 12 months. 9. Steering committee The steering committee for this project will be composed of representatives of the EEAS, the OPCW and SatCen. The steering committee will review the implementation of this Decision regularly, at least once every six months, including by the use of electronic means of communication. 10. Reporting The OPCW will provide a narrative progress report after six months to review progress towards the completion of project results. The OPCW will submit a final narrative and financial report within six months of the end of the implementation period. (1) SatCen Products and Services Portfolio, Version 2.4  5 April 2017 (2) The typical maximum geographical extension of an LOI is 100 km2 (3) The SatCen products have been transformed or translated into equivalent units based on the direct cost for data and workload needed to make a product with respect to a FIR. Note to Board Members: COST RECOVERY historical and proposal for modification of Implementation Procedures of 30 March 2017.